Illinois Official Reports

                                    Appellate Court



             Hasbun v. Resurrection Health Care Corp., 2015 IL App (1st) 140537



Appellate Court         VERONICA HASBUN, Plaintiff-Appellant, v. RESURRECTION
Caption                 HEALTH CARE CORPORATION, PCC COMMUNITY
                        WELLNESS CENTER, and YAM S. TONG, Defendants-Appellees.



District & No.          First District, Second Division
                        Docket No. 1-14-0537



Filed                   June 23, 2015



Decision Under          Appeal from the Circuit Court of Cook County, No. 13-L-12633; the
Review                  Hon. Kathy M. Flanagan, Judge, presiding.



Judgment                Appeal dismissed.


Counsel on              Jacob B. Shorr, of Asony & Associates, of Chicago, for appellant.
Appeal
                        Catherine L. Garvey and Anthony J. Longo, both of Cassiday Schade
                        LLP, of Chicago, for appellee.



Panel                   PRESIDING JUSTICE SIMON delivered the judgment of the court,
                        with opinion.
                        Justices Neville and Pierce concurred in the judgment and opinion.
                                              OPINION

¶1       On December 4, 2009, plaintiff Veronica Hasbun filed a four-count complaint against
     defendants Resurrection Health Care Corporation (Resurrection), PCC Community Wellness
     Center (PCC), and Dr. Yam S. Tong, sounding in assault and battery, negligent supervision,
     negligence, and intentional infliction of emotional distress. The case was removed to the
     United States District Court for the Northern District of Illinois (District Court) pursuant to the
     Westfall Act (28 U.S.C. § 2679 (2006)) before being remanded to the circuit court of Cook
     County. On June 3, 2011, the trial court dismissed the counts for assault and battery and
     intentional infliction of emotional distress. The negligence and negligent supervision counts
     were stayed after plaintiff filed a second complaint in federal court sounding in negligence and
     negligent supervision against the United States and Resurrection. Eventually, plaintiff’s
     second federal complaint was amended to include only a single count for negligence, which
     was dismissed by the District Court and from which no appeal was filed in the federal courts.
     In the circuit court, the case was then removed from the stay calendar and reinstated. The
     circuit court dismissed the remaining counts sounding in negligence and negligent supervision
     on January 13, 2014, pursuant to the doctrine of res judicata and entered final judgment on the
     matter.
¶2       Plaintiff appealed the June 3, 2011, and January 13, 2014, circuit court orders. However,
     on appeal, plaintiff only presents argument that the trial court erred in dismissing the assault
     and battery and intentional infliction of emotional distress counts on June 3, 2011. Plaintiff
     asserts that the circuit court erred in holding that Resurrection could not be liable for Dr.
     Tong’s sexual assault of plaintiff and that, as a matter of law, hospitals should not be able to
     avoid liability for sexual assault committed by physicians during the course of treatment. For
     the following reasons, we dismiss plaintiff’s appeal.

¶3                                        I. BACKGROUND
¶4                  A. Plaintiff’s Complaint in the Circuit Court of Cook County
¶5       On December 4, 2009, plaintiff filed a four-count complaint in the circuit court of Cook
     County against defendants sounding in assault and battery, negligent supervision, negligence,
     and intentional infliction of emotional distress. Plaintiff alleged that she was experiencing
     abdominal pains on January 22, 2009, and made an appointment to see Dr. Tong, an
     obstetrician and gynecologist at PCC at Resurrection’s West Suburban Medical Center. At her
     appointment, plaintiff initially entered the examination room with a female nurse. The nurse
     went over routine questions with plaintiff, including whether plaintiff had been pregnant or
     miscarried, and took plaintiff’s blood pressure and weight. The nurse then left the examination
     room, telling plaintiff that she was going to bring the doctor in who would then begin the
     examination.
¶6       Dr. Tong entered the examination room alone and asked plaintiff, who was sitting on an
     examination table, whether she had any prior pregnancies or miscarriages. Plaintiff expected
     the nurse to come back into the room and monitor the exam but, despite the absence of a nurse,
     Dr. Tong forced plaintiff’s feet into the stirrups and pulled plaintiff’s thighs downward toward
     the end of the table. Dr. Tong did not say anything, but began his physical examination of
     plaintiff.


                                                  -2-
¶7         Dr. Tong eventually told plaintiff that she is “a very attractive woman” and asked if she had
       a lot of sexual partners. Dr. Tong began “playing with [plaintiff’s] labia. He pulled and spread
       the skin and made comments such as, ‘It smells good, very pretty, very nice and clean.’ ” Dr.
       Tong completed what plaintiff considered a typical digital examination of the vagina, but then
       continued to move his fingers in and out of plaintiff’s vagina and wiggled them while inside of
       her. When he completed the examination, Dr. Tong remained standing between plaintiff’s
       legs, which remained spread open. Dr. Tong discussed the exam results while he stroked her
       thighs and hair, leaned in close to plaintiff’s face, and continued “smiling a lot” the entire time.
       Plaintiff alleged that Dr. Tong’s unwanted and offensive intentional contacts continue to cause
       her pain and anguish and she sought damages in excess of $50,000.

¶8                                     B. Removal to Federal Court
¶9         On March 31, 2010, the case was removed in its entirety to the District Court. Pursuant to
       the Westfall Act (28 U.S.C. § 2679 (2006)), the United States Attorney General’s delegate
       certified that Dr. Tong was acting within the scope of his employment at PCC, a private entity
       that receives federal grant money from the federal Public Health Service. Under section
       2679(d)(2), the District Court substituted the United States as defendant in place of Dr. Tong
       and PCC. The United States moved to dismiss the action, alleging that plaintiff had failed to
       exhaust her administrative remedies as required by the Federal Tort Claims Procedure (Act)
       (28 U.S.C. § 2671 (2006)). The District Court denied the motion and granted plaintiff time to
       complete discovery regarding whether Dr. Tong was acting within the scope of his
       employment.
¶ 10       After the discovery period ended without plaintiff conducting any additional discovery, the
       United States renewed its motion to dismiss. On December 10, 2010, the District Court
       concluded that, because plaintiff failed to proffer any competent evidence challenging the
       government’s scope of employment determination, substitution of the United States as
       defendant was allowed. Hasbun v. United States, No. 10 C 2000, at 4-7 (N.D. Ill. Dec. 10,
       2013). However, the District Court granted the motion to dismiss without prejudice as plaintiff
       failed to contest the United States’ contention that plaintiff had not exhausted her
       administrative remedies. The District Court “decline[d] to exercise supplemental jurisdiction
       over plaintiff’s remaining state law claims against Resurrection Health Care Corporation and
       remand[ed] the case to the Circuit Court of Cook County, Illinois.” The federal case was
       terminated and removed from the docket. Id. at 8.

¶ 11                       C. Remand to Circuit Court and the June 3, 2011,
                                       Dismissal of Two Counts
¶ 12       On remand, plaintiff and Resurrection continued litigation in the circuit court. Resurrection
       moved to dismiss plaintiff’s complaint pursuant to section 2-619.1 of the Code of Civil
       Procedure (735 ILCS 5/2-619.1 (West 2010)), and on June 3, 2011, the circuit court granted
       Resurrection’s motion in part and denied it in part. Citing to Deloney v. Board of Education,
       281 Ill. App. 3d 775 (1996), and Randi F. v. High Ridge YMCA, 170 Ill. App. 3d 962 (1988),
       for the proposition that intentional torts are not to be considered within the scope of
       employment and are not proper for applying vicarious liability, the circuit court dismissed with
       prejudice counts I and IV, sounding in assault and battery and intentional infliction of
       emotional distress.

                                                    -3-
¶ 13       However, the court noted that the District Court determined that Dr. Tong was an
       employee of PCC, and thus, the United States, and acting within the scope of that employment
       at the time of the incident and made no ruling with respect to Resurrection. The circuit court
       reasoned that the District Court’s finding that Dr. Tong was an employee of PCC and acting
       within the scope of his employment did not preclude a finding that there was joint employment
       or an agency relationship with Resurrection. Accordingly, counts II and III, sounding in
       negligent supervision and failure to monitor, remained pending.

¶ 14                        D. Pursuit of Administrative Remedies and Federal
                                        Action Refiled and Dismissed
¶ 15       Following the dismissal of the federal case, plaintiff filed a claim with the Department of
       Health and Human Services under the Act. The agency did not act upon plaintiff’s claim within
       six months of filing. Therefore, on April 6, 2012, plaintiff filed suit in federal court against the
       United States and Resurrection sounding in one count of negligent supervision and one count
       of negligence. On May 9, 2012, plaintiff’s lawsuit in Cook County circuit court was placed on
       the bankruptcy stay calendar pending resolution of the new federal case.
¶ 16       The United States and Resurrection each filed motions to dismiss the federal action. The
       United States argued that plaintiff failed to allege the essential elements of both negligence and
       negligent supervision and dismissal was proper. Resurrection advanced the same argument as
       the United States and alternatively argued that the District Court should strike plaintiff’s
       requests for attorney fees and punitive damages because they are not allowed under Illinois
       law.
¶ 17       On January 17, 2013, the District Court dismissed plaintiff’s complaint without prejudice,
       granting plaintiff leave to file an amended complaint. Hasbun v. United States, No. 12 C 2543,
       2013 WL 183780 (N.D. Ill. Jan. 17, 2013). The court found that plaintiff failed to sufficiently
       allege that PCC or Resurrection knew or should have known that: Dr. Tong presented any
       particular danger to patients; the defendants had a duty to provide a chaperone during
       gynecological examinations upon request; or plaintiff had requested a chaperone and been
       denied. Id. at *1-6. The District Court granted plaintiff leave to amend to add allegations to
       meet these requirements. Id. at *6.
¶ 18       On February 7, 2013, plaintiff filed a one-count amended complaint sounding only in
       negligence against the United States and Resurrection. On April 22, 2013, the District Court
       dismissed the lawsuit with prejudice in its entirety in favor of both the United States and
       Resurrection. Hasbun v. United States, 941 F. Supp. 2d 1011, 1015-17 (N.D. Ill. 2013). The
       District Court opined that plaintiff’s complaint failed to establish that defendants had a duty to
       plaintiff or that there was any breach of duty. Id. No appeal of the District Court’s final
       judgment order was filed in the Seventh Circuit Court of Appeals.

¶ 19                E. Removal From Stay Calendar, Dismissal, and Final Judgment
¶ 20       On October 15, 2013, plaintiff filed a motion in the circuit court of Cook County to remove
       the instant matter from the bankruptcy stay calendar. The case was removed from the stay
       calendar and redocketed under a new case number. On January 13, 2014, the circuit court
       granted Resurrection’s motion to dismiss, dismissing the case with prejudice under the
       doctrine of res judicata. The circuit court found that the instant matter and the federal action


                                                    -4-
       involved the same parties and, even though different theories of relief were pled, the same
       causes of action because they arose from the same operative facts. Therefore, the April 22,
       2013, federal court dismissal of the negligence action with prejudice was a final adjudication
       on the merits, barring the circuit court’s related action.
¶ 21       The circuit court added that defendant immediately moved to dismiss the state claims
       under the doctrine of res judicata following the removal from the stay calendar after the
       District Court entered final judgment on the federal claims. Accordingly, the trial court found
       there was no exception to res judicata through acquiescence in claim-splitting and res judicata
       applied to bar all decided matters and all matters that could have been decided. Plaintiff filed a
       notice of appeal, appealing the January 13, 2014, final dismissal order and the June 3, 2011,
       order dismissing counts I and IV of the complaint.

¶ 22                                              II. ANALYSIS
¶ 23       Resurrection argues that plaintiff has forfeited her appeal of the January 13, 2014,
       dismissal order of counts II and III (negligence and negligent supervision) under the doctrine
       of res judicata. Plaintiff does not dispute this issue in her briefs and did not present argument
       on this issue at oral argument. Pursuant to Illinois Supreme Court Rule 341(h)(7) (Ill. S. Ct. R.
       341(h)(7) (eff. Feb. 6, 2013)), plaintiff has failed to present any argument on this issue and
       forfeited argument on appeal of the dismissal of these two counts. United Legal Foundation v.
       Pappas, 2011 IL App (1st) 093470, ¶ 15.
¶ 24       Further, Resurrection argues that plaintiff’s forfeiture of this argument is fatal to the
       balance of plaintiff’s appeal because the January 13, 2014, order dismissed the counts for
       negligence and negligent supervision under the theory of res judicata. As such, Resurrection
       asserts that the doctrine of res judicata bars all claims that were brought or could have been
       brought and determined in the action because that final order cannot be challenged. Rein v.
       David A. Noyes & Co., 172 Ill. 2d 325, 337 (1996). Therefore, Resurrection maintains, plaintiff
       “is now stuck with res judicata” and her appeal is moot due to the preclusive effect of the
       doctrine of res judicata. HealthChicago, Inc. v. Touche, Ross & Co., 252 Ill. App. 3d 608, 610
       (1993).
¶ 25       “Res judicata is an equitable doctrine that is designed to prevent a multiplicity of lawsuits
       between the same parties where the facts and issues are the same.” Severino v. Freedom
       Woods, Inc., 407 Ill. App. 3d 238, 244 (2010). For res judicata to apply, three requirements
       must be met: (1) a final judgment on the merits rendered by a court of competent jurisdiction;
       (2) identity of cause of action; and (3) identity of parties or their privies. Wilson v. Edward
       Hospital, 2012 IL 112898, ¶ 9. When these three factors are met, the final judgment rendered
       on the first cause of action bars any subsequent action between the same party or their privies
       involving the same claim, demand, or cause of action. Id. “A cause of action is defined by the
       facts that give rise to a right to relief.” Id. ¶ 10. Even if several theories of recovery arise out of
       the same facts and same evidence, there is a single cause of action. Id.
¶ 26       Therefore, res judicata bars not only what was decided in the final judgment in the first
       action but also whatever could have been decided. Hudson v. City of Chicago, 228 Ill. 2d 462,
       467 (2008). Furthermore, as a matter of public policy, Illinois follows the general rule that
       claims or causes of action may not be split and a party cannot advance part of a claim in one
       action and then sue for the remainder in a second action. Rein, 172 Ill. 2d at 340. Under this
       rule, once final judgment has been entered on part of an action, the party may not refile part of

                                                      -5-
       an action that had been previously voluntarily dismissed. Piagentini v. Ford Motor Co., 387 Ill.
       App. 3d 887, 890-91 (2009). The rule against claim-splitting is “founded on the premise that
       litigation should have an end and that no person should be unnecessarily harassed with a
       multiplicity of lawsuits.” Rein, 172 Ill. 2d at 340. Following the Restatement (Second) of
       Judgments, the Rein court stated “the rule against claim-splitting does not apply to bar an
       independent claim of part of the same cause of action if: (1) the parties have agreed in terms or
       in effect that plaintiff may split his claim or the defendant has acquiesced therein; (2) the court
       in the first action expressly reserved the plaintiff’s right to maintain the second action; (3) the
       plaintiff was unable to obtain relief on his claim because of a restriction on the subject-matter
       jurisdiction of the court in the first action; (4) the judgment in the first action was plainly
       inconsistent with the equitable implementation of a statutory scheme; (5) the case involves a
       continuing or recurrent wrong; or (6) it is clearly and convincingly shown that the policies
       favoring preclusion of a second action are overcome for an extraordinary reason.” Id. at 341
       (citing Restatement (Second) of Judgments § 26(1) (1980)).
¶ 27        Resurrection argues that the factors for res judicata are all met in the instant matter and,
       under Rein and HealthChicago, all of plaintiff’s claims are barred by the January 13, 2014, res
       judicata order of the circuit court that is now final based on plaintiff’s waiver on appeal for
       failing to brief that issue. In Rein, the plaintiffs filed an eight-count complaint on October 11,
       1990, asserting various securities violations against the defendants. Id. at 327-29. The trial
       court subsequently dismissed the plaintiffs’ counts sounding in rescission, but allowed the
       remaining common law counts to continue. On August 23, 1991, because the trial court refused
       to enter a Rule 304(a) (Ill. S. Ct. R. 304(a) (eff. Jan. 1, 1989)) finding, the plaintiffs voluntarily
       dismissed the remaining counts to pursue an appeal of the dismissal of the rescission counts;
       however, the appellate court affirmed the dismissal. Rein, 172 Ill. 2d at 330. Approximately 19
       months later, the plaintiffs filed a virtually identical complaint to their original complaint
       against the defendants and the trial court dismissed that complaint as barred by res judicata. Id.
       at 331-32.
¶ 28        That ruling was affirmed by the appellate and supreme courts. Id. at 332-34. Our supreme
       court found that, for the rescission counts, res judicata barred reasserting the claims because
       there was an identity of parties, an identity of cause of action, and that the dismissal of the
       rescission counts was a final adjudication on the merits. Id. at 335-36. The court also found that
       res judicata barred the common law counts, denying the plaintiff’s argument that there was no
       identity of cause of action because “the concept of res judicata is broader than plaintiffs
       suggest” and applied to every matter that might have been determined in the first order,
       including the common law claims. Id. at 338-40. The court further explained that “[t]o avoid
       the bar of res judicata, plaintiffs could have proceeded to a decision on the merits of the
       common law counts in Rein I and, if unsuccessful, appealed both the result regarding the
       common law counts and the trial judge’s order dismissing the rescission counts with prejudice.
       By failing to proceed on the common law counts in the first action, plaintiffs are barred from
       attempting to litigate those issues in a subsequent suit.” Id. at 340.
¶ 29        In HealthChicago, the plaintiff separately alleged a tort claim and a contract claim. After
       the trial court dismissed the tort claim with prejudice, the plaintiff pursued the appeal of the
       tort count. HealthChicago, 252 Ill. App. 3d at 609. The plaintiff did not seek a stay or
       voluntarily dismiss the contract claim while the appeal of the tort claim was pending. Id. While
       the tort claim was on appeal, the circuit court granted the defendant summary judgment on the


                                                     -6-
       contract claim. No appeal was taken on that claim. Id. at 610. This court dismissed the appeal
       of the tort claim as moot since we could not grant any relief because, with the summary
       judgment order on the contract claim, “the substantial question between the parties was
       litigated to a final and now unappealable judgment in the circuit court.” Id.
¶ 30        Resurrection asserts that with plaintiff’s waiver of the appeal of the final judgment res
       judicata order, that order became final. Because the res judicata order is now final, it cannot be
       disturbed, and under HealthChicago, res judicata applies to bar any action that was brought or
       could have been brought by plaintiff. Accordingly, Resurrection concludes, no relief can be
       granted by this court to plaintiff on her other claims and plaintiff’s appeal must be dismissed as
       moot.
¶ 31        Plaintiff counters that res judicata does not bar what came before in the case, but is only
       concerned with preventing a multiplicity of lawsuits. Piagentini, 387 Ill. App. 3d at 890.
       Plaintiff argues that Rein is distinguishable because she is not attempting to split a claim. Also,
       unlike Rein and Piagentini, plaintiff notes that she never voluntarily dismissed or refiled her
       cause of action in the circuit court. Furthermore, she contends that her intentional tort claims
       were not at issue in the January 13, 2014, circuit court order or the April 22, 2013, District
       Court order and res judicata does not apply. In this, her main argument on appeal, plaintiff
       asserts that the intentional tort claims are not the same cause of action as the negligence counts
       dismissed in federal court and res judicata cannot be applied to foreclose her argument on that
       issue.
¶ 32        It is arguable that fundamental fairness and plaintiff’s ability to litigate the matter are
       implicated in this case such that res judicata should not be applied; however, Resurrection
       appropriately states that “[t]his case illustrates the grave consequences of filing multiple
       lawsuits against the same defendant alleging the same cause of action, losing both of them, and
       then failing to perfect either appeal.” The facts of this case and applicable law require
       application of the doctrine of res judicata to bar plaintiff’s appeal of the June 3, 2011,
       dismissal order.
¶ 33        Plaintiff’s argument that res judicata does not bar what came before in the case is not
       supported by the facts in this case. It is true that “[t]he assumption underlying [res judicata] is
       that the judgment alleged to have a preclusive effect must have been rendered before the
       judgment in the case in which preclusion is asserted.” In re Huron Consulting Group, Inc.,
       2012 IL App (1st) 103519, ¶ 23. Further, “[t]he doctrine of res judicata need not be applied in
       a manner inconsistent with fundamental fairness.” Nowak v. St. Rita High School, 197 Ill. 2d
381, 393-94 (2001). However, the June 3, 2011, order dismissing the intentional tort counts
       from the circuit court was an interlocutory order that did not become final until the circuit court
       dismissed the remaining counts and entered final judgment on January 13, 2014. The federal
       court dismissal of April 22, 2013, was final before the circuit court entered the final judgment
       order now on appeal.
¶ 34        Plaintiff’s case was removed to federal court in the first instance and the District Court
       declined jurisdiction over Resurrection and remanded the matter to the circuit court prior to the
       circuit court’s June 3, 2011, order dismissing the intentional tort counts. When this occurred,
       the entire matter including all counts and all matters was transferred to the federal court and the
       circuit court lost jurisdiction to act until the case was remanded. Hartlein v. Illinois Power Co.,
       151 Ill. 2d 142, 154 (1992). The District Court’s initial refusal to exercise supplemental
       jurisdiction over the state law claims against Resurrection and remand operated as a

                                                    -7-
       reservation of the right of plaintiff to pursue her claim against Resurrection in state court.
       Schandelmeier-Bartels v. Chicago Park District, 2015 IL App (1st) 133356, ¶¶ 30-31 (quoting
       Nowak, 197 Ill. 2d at 393-94). If the instant matter ended with this reservation of right for
       plaintiff, Nowak would require that res judicata not be applied because “plaintiff did not get
       [her] day in court.” Nowak, 197 Ill. 2d at 392.
¶ 35       However, in this case, plaintiff continued to pursue her negligence and negligent
       supervision claims against both the United States and Resurrection in a separate and distinct
       federal action. During the pendency of the second federal complaint, the circuit court placed
       the state action on the stay calendar. The District Court dismissed the second federal action
       without prejudice and then considered the refiled complaint sounding in negligence against
       both the United States and Resurrection. The District Court exercised jurisdiction over
       Resurrection and dismissed the amended complaint with prejudice as to both Resurrection and
       the United States for plaintiff’s failure to establish a duty of the defendants. No appeal was
       taken in federal court and that order became final.
¶ 36       Several months after the federal order became final, plaintiff removed the state action from
       the stay calendar. Resurrection promptly moved to dismiss the case under the doctrine of res
       judicata. When the circuit court then dismissed plaintiff’s remaining two counts for negligence
       and negligent supervision against Resurrection based on res judicata because of the federal
       court’s earlier dismissal of the negligence action and entered a final judgment order, the
       previous interlocutory order dismissing the intentional tort claims became final. Therefore,
       plaintiff explicitly chose to prosecute the same set of operative facts under different theories
       against Resurrection in both state and federal court.
¶ 37       A similar scenario was examined by our supreme court in River Park, Inc. v. City of
       Highland Park, 184 Ill. 2d 290 (1998), which was discussed approvingly, but distinguished by
       the Nowak court. Nowak, 197 Ill. 2d at 391-93. In River Park, the plaintiffs filed a civil rights
       action pursuant to section 1983 (42 U.S.C. § 1983 (1994)) but failed to assert additional state
       claims for abuse of governmental power and breach of contract, which the plaintiffs raised in
       state court after the federal action was dismissed. River Park, 184 Ill. 2d at 297-98. The River
       Park court affirmed the dismissal of the state claims based on res judicata.
¶ 38       Because federal courts are entitled to exercise supplemental jurisdiction over pendent state
       claims that are part of the same case or controversy, the court noted that the plaintiffs could
       have brought the state claims in federal court. Id. at 317-18. Since these claims “could have
       been decided” by the federal court, the plaintiffs should have raised them in federal court,
       which could have refused to exercise supplemental jurisdiction allowing for future state action,
       or risk them being barred under the doctrine of res judicata. (Internal quotation marks
       omitted.) Id. at 318. The court rejected the plaintiffs’ claim that they were caught in a
       “Catch-22” situation because the plaintiffs brought it on themselves and plaintiffs could not
       pursue the same cause of action in both state and federal courts. Id. at 318-19.
¶ 39       In this case, the same operative facts support all theories of recovery and therefore
       constitute the same cause of action. Wilson, 2012 IL 112898, ¶ 25. As the Rein court advised,
       plaintiff could have proceeded to a decision on the merits on all counts in either the circuit
       court or District Court and carried through on appeal of both orders. Following River Park,
       plaintiff also could have raised all claims before the federal court with the possibility of the
       state counts being remanded, effectively reserving plaintiff’s right to pursue them. However,
       plaintiff decided instead to attempt to pursue the same cause of action in both courts. Despite

                                                   -8-
       the District Court’s initial refusal to exercise supplemental jurisdiction over Resurrection and
       remand, plaintiff continued to pursue relief in federal court, which exercised supplemental
       jurisdiction over Resurrection in the second case and dismissed the case with prejudice.
¶ 40       Moreover, plaintiff failed to properly present any argument that the dismissal pursuant to
       the doctrine of res judicata was in error. As explained above, plaintiff forfeited this argument
       and the circuit court properly granted Resurrection’s motion to dismiss. Accordingly, the
       doctrine of res judicata bars plaintiff from attempting to litigate the issues that were resolved
       or could have been resolved in the District Court in a subsequent suit, and no relief can be
       granted to plaintiff.
¶ 41       Therefore, because the District Court resolved all issues, we cannot consider plaintiff’s
       arguments that the circuit court erred in entering the June 3, 2011, order dismissing counts I
       and IV. We also do not consider plaintiff’s argument that this court should depart from the
       clear precedent in Illinois that, as a matter of law, acts of sexual assault are not within the scope
       of employment. See Deloney, 281 Ill. App. 3d at 783; Stern v. Ritz Carlton Chicago, 299 Ill.
       App. 3d 674, 679-81 (1998); Randi F., 170 Ill. App. 3d at 967. We are unable to grant plaintiff
       relief and we must dismiss her appeal.

¶ 42                                      III. CONCLUSION
¶ 43       For the reasons stated, we dismiss plaintiff’s appeal.

¶ 44       Appeal dismissed.




                                                     -9-